In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3528 
SUSAN SHOTT, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ROBERT S. KATZ, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 15 C 4863 — Virginia M. Kendall, Judge. 
                     ____________________ 

       ARGUED APRIL 26, 2016 — DECIDED JULY 11, 2016 
                 ____________________ 

    Before KANNE, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Susan Shott, a tenured associate 
professor of biostatistics at Rush University Medical Center, 
brought this lawsuit under 42 U.S.C. § 1981 alleging that one 
of her colleagues, Dr. Robert Katz, retaliated against her for 
complaining  about  anti‐Jewish  discrimination  in  the  work‐
place. The district court dismissed her complaint for failure to 
state a claim. We affirm. 
2                                                      No. 15‐3528 


    This  case  arises  indirectly  from  two  lawsuits  Shott  filed 
against Rush years ago. She first sued Rush in 1994 claiming 
that Rush administrators discriminated against her by refus‐
ing to make reasonable accommodations for her religion (Or‐
thodox Judaism) and disability (rheumatoid arthritis). A jury 
rejected Shott’s claim of religious discrimination but awarded 
her  $60,000  for  disability  discrimination.  See Shott v.  Rush‐
Presbyterian‐St. Luke’s Med. Ctr., 338 F.3d 736, 738–39 (7th Cir. 
2003).  She  sued  Rush  again  in  2011.  This  time  she  alleged, 
among other things, that Rush administrators refused to in‐
crease her salary or promote her to full professor in retaliation 
for  her  earlier  lawsuit.  The  district  court  granted  summary 
judgment for Rush, and we affirmed. See Shott v. Rush Univ. 
Med.  Ctr.,  No. 15‐3767,  2016 WL  3316618  (7th  Cir.  June  15, 
2016). 
     While her second lawsuit against Rush was pending, Shott 
also sued Katz, whom she had occasionally helped with sta‐
tistical analysis. She alleged that, in retaliation for her ongoing 
litigation  against  Rush,  Katz  impeded  her  career  advance‐
ment by rebuffing her invitations to collaborate on research 
articles. She explained that “[p]ublication of research articles 
is very important for the career advancement of Rush Medical 
School  faculty  members”  and  that  “[b]y  refusing  to  publish 
research  articles  with  Dr.  Shott  and  refusing  to  do  research 
with  her,  Dr. Katz  has  caused  significant  damage  to 
Dr. Shott’s career.”  
   Katz was also Shott’s treating rheumatologist. She also ac‐
cused him of retaliating against her by refusing to respond in 
timely  fashion  to  her  requests  for  prescription  refills.  When 
Katz did respond, he agreed to refill Shott’s medications but 
No. 15‐3528                                                          3 


only  if  she  would  come  in  for  an  examination  every  six 
months, a requirement that she found inappropriate. 
    The district court dismissed Shott’s complaint for failure 
to state a claim. The court explained that Katz’s alleged with‐
holding of medical treatment did not state a claim for retalia‐
tion under  § 1981 because Shott had not alleged that Katz’s 
medical  care  affected  her  employment.  The  court  also  con‐
cluded that she failed to allege a sufficient “nexus” between 
Katz’s  refusal  to  collaborate  and  her  career  advancement  at 
Rush. The court gave Shott fourteen days to file an amended 
complaint, but she chose to appeal instead. 
    We begin with a jurisdictional matter. Because Shott filed 
her notice of appeal four days before her deadline for filing 
an amended complaint, Katz has moved to dismiss the appeal 
for lack of jurisdiction. But as Katz now concedes, “[w]hen a 
judge  conditionally  dismisses  a  suit,  but  gives  the  plaintiff 
time to fix the problem that led to dismissal … , the order be‐
comes an appealable ‘final decision’ once the time for correc‐
tion has expired, whether or not the court enters a final judg‐
ment.” See Davis v. Advocate Health Ctr. Patient Care Express, 
523 F.3d 681, 683 (7th Cir. 2008). There has been no activity in 
the district court since Shott filed her notice of appeal, so the 
district court’s order dismissing her complaint without preju‐
dice became a final decision within the meaning of 28 U.S.C. 
§ 1291. See id.; Borrero v. City of Chicago, 456 F.3d 698, 699–700 
(7th  Cir.  2006).  We  therefore  have  jurisdiction  over  this  ap‐
peal. 
   Section 1981 “protects the right of all persons to make and 
enforce  contracts  regardless  of  race.”  Carter  v.  Chicago  State 
Univ.,  778  F.3d  651,  657  (7th  Cir.  2015)  (internal  quotation 
marks omitted). The Supreme Court has recognized that Jews 
4                                                       No. 15‐3528 


are  among  the  “identifiable  classes  of  persons”  the  statute 
protects.  See Saint  Francis  Coll.  v.  Al–Khazraji,  481 U.S.  604, 
611–13  (1987);  Lubavitch‐Chabad  of  Ill.,  Inc.  v.  Northwestern 
Univ., 772 F.3d 443, 446–47 (7th Cir. 2014); Bachman v. St. Mon‐
icaʹs  Congregation,  902  F.2d  1259,  1261  (7th Cir.  1990));  cf. 
Shaare Tefila Congregation v. Cobb, 481 U.S. 615, 617–18 (1987) 
(explaining that although “Jews today are not thought to be 
members of a separate race,” they are nonetheless protected 
under  42  U.S.C.  §  1982  because  at  the  time  of  the  statute’s 
adoption they “were among the peoples  then considered to 
be distinct races”). 
    To state a retaliation claim under § 1981 based on events 
occurring in the workplace, an employee must show that she 
suffered a materially adverse action because she engaged in 
protected activity. See Davis v. Time Warner Cable of Se. Wis., 
L.P., 651 F.3d 664, 674 (7th Cir. 2011); Silverman v. Board of Ed‐
ucation, 637 F.3d 729, 740–42 (7th Cir. 2011). “Individual em‐
ployees can be held liable under Section 1981 if they ‘partici‐
pated’  in  the  retaliatory  conduct.”  Carter,  778  F.3d  at  657, 
quoting Smith v. Bray, 681 F.3d 888, 896–97 (7th Cir. 2012); see 
also Sklyarsky v. Means‐Knaus Partners, L.P., 777 F.3d 892, 896 
(7th Cir.  2015)  (recognizing  that  third‐parties  may  be  liable 
under the statute for tortiously interfering with an employee’s 
relationship with her employer for racial reasons); Muhammad 
v. Oliver, 547 F.3d 874, 878 (7th Cir. 2008) (same). 
    Shott contends that the district court construed § 1981 too 
narrowly by requiring her to allege that Katz’s acts of retalia‐
tion were related to an adverse employment action. As a gen‐
eral matter, we agree with her that the court’s focus on em‐
ployment  was  unwarranted.  The  statute  forbids  any  retalia‐
tory actions that are “harmful to the point that they could well 
No. 15‐3528                                                       5 


dissuade a reasonable worker from making or supporting a 
charge of discrimination,” and those retaliatory actions need 
not be directly “related to employment or occur in the work‐
place” except that their harm must have been caused by con‐
tract‐ or employment‐related events. Burlington Northern and 
Santa Fe R.R. Co. v. White, 548 U.S. 53, 57 (2006); see Pantoja v. 
American  NTN  Bearing  Mfg.  Corp.,  495  F.3d  840,  848–49  (7th 
Cir. 2007).  
     That analytic error was harmless, though. A plaintiff can 
plead herself out of court by alleging facts that show she has 
no legal claim. Atkins v. City of Chicago, 631 F.3d 823, 832 (7th 
Cir. 2011). The retaliatory acts Shott alleged cannot plausibly 
be considered materially adverse. See Burlington Northern, 548 
U.S. at 57. Shott did not, for example, allege that Katz was un‐
der any obligation to  work with  her or  that he discouraged 
anyone else from working with her. Even if Katz’s refusal to 
collaborate  with  her  was  in  some  way  motivated  by  disap‐
proval of her litigation against Rush, that would not be action‐
able under § 1981. We held in Smith v. Bray, 681 F.3d 888, 898–
900 (7th Cir. 2012), that an individual employee could be lia‐
ble  under  § 1981  for  causing  an  employer  (under  a  “cat’s 
paw” theory) to take retaliatory action against an employee. 
We have not gone so far, however, as to suggest that a plain‐
tiff’s fellow employees violate the implied retaliation prohibi‐
tion in § 1981 by not seeking out the plaintiff to collaborate on 
professional projects. 
    Moreover,  Katz’s  decisions  about  what  research  projects 
to  pursue—and  with  whom—are  protected  by  the  First 
Amendment and would not serve as a proper basis for hold‐
ing him liable for violating Shott’s civil rights. See Trejo v. Sho‐
6                                                           No. 15‐3528 


ben, 319 F.3d 878, 884 (7th Cir. 2003) (First Amendment pro‐
tects  faculty  member’s  right  to  participate  in  “academic  de‐
bates, pursuits, and inquiries”); Dow Chemical Co. v. Allen, 672 
F.2d 1262, 1275 (7th Cir. 1982) (recognizing that right to aca‐
demic freedom includes right to carry on research without in‐
terference from fellow faculty members); McElearney v. Uni‐
versity  of  Ill.  at  Chicago  Circle  Campus,  612  F.2d  285,  288  (7th 
Cir. 1979) (“Academic freedom does not empower a professor 
to dictate to the University what research will be done using 
the school’s facilities.”); see also Hosty v. Carter, 412 F.3d 731, 
736 (7th Cir. 2005) (en banc) (“Let us not forget that academic 
freedom includes the authority of the university to manage an 
academic community and evaluate teaching and scholarship 
free from interference by other units of government, includ‐
ing courts.”). 
    Nor  is  it  plausible  that  Katz’s  request  to  examine  Shott 
every  six  months  as  a  condition  of  continuing  her  prescrip‐
tions amounted  to a  material adverse  action.  If  she  was not 
willing to comply with that obviously reasonable condition, 
she should have tried to find a new doctor, not filed a federal 
civil rights lawsuit against Katz. 
                                                              AFFIRMED.